PER CURIAM.
Palm Beach Polo Club, Inc. (“Polo”) appeals, arguing that the court erred in denying its motion for a new trial. Polo argues that the jury’s verdict and the trial court’s remittitur are unsupported by the evidence. We agree and reverse the amount of the remittitur. All other issues raised by Polo are affirmed.
This suit arose from the sale of propane gas by Columbia’s predecessor to Polo. Polo failed to pay for the gas and Columbia filed suit, pursuing various theories, including that of implied contract. The jury awarded $70,000 in damages. Post trial, the lower court reduced the award to $60,136.52.
After careful review of the record, we conclude that the highest possible amount that the jury could have awarded, based upon the evidence introduced at trial, is $51,060. Lassitter v. Walton, 349 So.2d 622, 627 (Fla.1976)(a jury verdict can only be reduced to the highest amount which the jury could properly have awarded). Accordingly, we reverse the remittitur, and remand for further proceedings consistent with this opinion.
AFFIRMED in part, REVERSED in part and REMANDED.
POLEN, STEVENSON and TAYLOR, JJ., concur.